Name: 87/539/EEC: Commission Decision of 29 October 1987 on improving the efficiency of agricultural structures in Italy (Veneto) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural policy;  regions of EU Member States
 Date Published: 1987-11-11

 Avis juridique important|31987D053987/539/EEC: Commission Decision of 29 October 1987 on improving the efficiency of agricultural structures in Italy (Veneto) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 321 , 11/11/1987 P. 0032 - 0033*****COMMISSION DECISION of 29 October 1987 on improving the efficiency of agricultural structures in Italy (Veneto) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (87/539/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas the Italian Government has notified, pursuant to Article 24 (4) of Regulation (EEC) No 797/85: - Veneto Regional Decision No 230 of 24 July 1986 on provisions for the application of Regulation (EEC) No 797/85, - Veneto Regional Decision No 1381 of 2 April 1987 on provisions for applying Titles I, II and III of Decision No 230 of 24 July 1986, - Veneto Regional Law No 14 of 5 March 1987 on provisions for the installation of young farmers and for relief services in farming; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission must decide whether, having regard to the compatibility of the aforesaid provisions with the abovementioned Regulation, the latter's objectives, and the need for a proper connection between the various measures, the conditions for a financial contribution by the Community are satisfied; Whereas Veneto Regional Decision No 230 of 24 July 1986 in the version given in Decision No 1381 of 2 April 1987 meets the conditions and objectives of Regulation (EEC) No 797/85; Whereas Title I of Veneto Regional Law No 14 of 5 March 1987 meets the conditions and objectives of Article 7 of Regulation (EEC) No 797/85; whereas that statement is based on the assumption that the measures provided for in Title I of the abovementioned Law are applied in accordance with the criteria and principles laid down in Decision No 1381 of 2 April 1987 as regards the granting of special aids to young farmers; Whereas Title II of Veneto Regional Law No 14 of 5 March 1987 meets the conditions and objectives of Article 11 of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Following Veneto Regional Decision No 1381 of 2 April 1987, Veneto Regional Decision No 230 of 24 July 1986 and Veneto Regional Law No 14 of 5 March 1987, the latter subject to the provision that the measures provided for in Title I thereof are applied in accordance with the criteria and principles laid down in Decision No 1381 of 2 April 1987 as regards the granting of special aids to young farmers, are hereby deemed to satisfy the conditions for a financial contribution by the Community towards the common measure referred to in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 29 October 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.